OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
 Supreme Court’s concurrent jurisdiction over child abuse proceedings is unaffected by the grant of "exclusive original jurisdiction” to Family Court over such proceedings (see, NY Const, art VI, § 7; Family Ct Act §§ 114, 1013; Kagen v Kagen, 21 NY2d 532, 538). The question remains, however, whether Supreme Court abused its discretion as a matter of law in exercising its concurrent jurisdiction in the instant case (see, Kagen v Kagen, supra, at 538; see also, Herrick v Second Cuthouse, 64 NY2d 692, 693). Here, before the commencement of the separate abuse/neglect proceeding in Family Court, the matrimonial action had been commenced in Supreme Court, an extensive pendente lite hearing on child custody had been held, and psychiatric examinations had been ordered and completed. We conclude, under these circumstances, that Supreme Court did not abuse its discretion as a matter of law in ordering consolidation of the two proceedings *742(CPLR 602 [b]) and exercising its concurrent jurisdiction over the abuse/neglect proceeding. Nor did Family Court, considering the circumstances in these consolidated proceedings, abuse its discretion as a matter of law in failing to conduct a dispositional hearing under Family Court Act § 1047. Appellant’s remaining arguments are without merit.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.